                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LITTLE ROCK FAMILY                                                                   PLAINTIFFS
PLANNING SERVICES, et al.,

v.                                Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her
official capacity as Attorney General
of the State of Arkansas, et al.,                                                  DEFENDANTS

                                             ORDER
       The Court sets the following briefing schedule with respect to plaintiffs’ request for a

preliminary injunction and asks whether another hearing is requested by any party in this matter.

       To the extent the parties wish to file additional briefing on plaintiffs’ request for a

preliminary injunction, the Court directs the parties to file such simultaneous briefing by 5:00 p.m.

C.T. on Wednesday, July 31, 2019. If the parties wish to file responses, such simultaneous

responses are due by 5:00 p.m. C.T. on Thursday, August 1, 2019. If any party objects to the

Court’s consideration of exhibits already in the record in this matter, such objections must be made

in writing and filed by 12:00 p.m. noon C.T. on Friday, August 2, 2019, and any responses to such

objections must be in writing and filed by 9:00 a.m. C.T., on Monday, August 5, 2019.

       Finally, the Court raises the issue of holding another hearing prior to the expiration of the

temporary restraining order. The Court held a hearing on July 22, 2019. Although the Court

limited the amount of time set aside for that hearing, neither plaintiffs nor defendants represented

to the Court that, within the time allotted, they were unable to present to the Court the testimony,

evidence, and argument they wished to present. The Court currently has criminal trials scheduled

for the weeks of July 29, 2019, and August 5, 2019, as well as other matters set. Given these

scheduling constraints, if either party requests that the Court hold another hearing on the pending
request for a preliminary injunction, the Court directs that party to file a written request in support

of the request for another hearing and to demonstrate good cause, including but not limited to

setting forth an overview of the additional evidence the party intends to present, by12:00 p.m. noon

C.T. on Tuesday, July 30, 2019. Any response to such request must be filed by 12:00 p.m. noon

C.T. on Wednesday, July 31, 2019.

       So ordered this 26th day of July 2019.



                                                              _______________________________
                                                              Kristine G. Baker
                                                              United States District Judge




                                                  2
